BOARD REPRESENTATION AND STANDSTILL AGREEMENT

This BOARD REPRESENTATION AND STANDSTILL AGREEMENT, dated as of October 14, 2015
(this “Agreement”), is entered into by and among Sanchez Production Partners GP
LLC, a Delaware limited liability company (the “General Partner”), Sanchez
Production Partners LP, a Delaware limited partnership (the “Partnership”
and,  together with the General Partner, the “Sanchez Entities”), and Stonepeak
Catarina Holdings LLC (the “Purchaser”).  The Sanchez Entities and the Purchaser
are herein referred to as the “Parties.”  Capitalized terms used but not defined
herein shall have the meaning assigned to such term in the Class B Preferred
Unit Purchase Agreement, dated as of September 25, 2015, by and between the
Partnership and the Purchaser (the “Purchase Agreement”).

Recitals

WHEREAS, pursuant to, and subject to the terms and conditions of, the Purchase
Agreement, the Partnership has agreed to issue and sell Class B Preferred Units
(“Preferred Units”) to the Purchaser;

WHEREAS, to induce the Parties to enter into the transactions evidenced by the
Purchase Agreement, each of the Parties is required to deliver this Agreement,
duly executed by each of the Parties, contemporaneously with the Closing of the
transactions contemplated by the Purchase Agreement;

WHEREAS, concurrently with or prior to the Closing, the General Partner executed
and delivered the Second Amended and Restated Agreement of Limited Partnership
of the Partnership (the “Partnership Agreement”);

WHEREAS, the Purchaser’s investment in the Partnership pursuant to the Purchase
Agreement is expected to benefit the Partnership;

WHEREAS, the Purchaser will receive valuable consideration as a result of the
investment in the Partnership pursuant to the Purchase Agreement;

WHEREAS, the General Partner, in its individual capacity and in its capacity as
the general partner of the Partnership, has determined it to be in the best
interests of Partnership to provide the Purchaser with certain designation
rights and obligations in respect of the board of directors of the General
Partner (or such other governing body thereof) (the “Board”), pursuant to the
terms of this Agreement; and

WHEREAS, the Purchaser is willing to provide the Sanchez Entities with certain
standstill rights, pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:





--------------------------------------------------------------------------------

 



Agreement

Section 1.Board Designation Rights.

(a)Each of the Sanchez Entities shall take all actions necessary or advisable to
cause (i) two directors serving on the Board to be designated by the Purchaser,
in its sole discretion (each, a “Purchaser Designated Director”), at all times
from the date of this Agreement until the occurrence of (A) the First
Designation Right Termination Event (as defined below), at which time the right
of the Purchaser under this Agreement to designate one member of such Board
shall terminate and (B) the Second Designation Right Termination Event (as
defined below), at which time the right of the Purchaser under this Agreement to
designate one member of such Board shall terminate and (ii) three independent
directors serving on the Board to be designated by the Purchaser, in its sole
discretion (each director designated by the Purchaser pursuant to this Section
1(a), a “Purchaser Designated Director”), at all times during the Redemption
Designation Period (as defined below); provided, however, that each such
Purchaser Designated Director shall (1) in the reasonable judgment of the
General Partner, have the requisite skill and experience to serve as a director
of a public company, (2) not be prohibited or disqualified from serving as a
director of the General Partner by any rule or regulation of the Commission, the
National Securities Exchange (as defined in the Partnership Agreement) on which
the Common Units are listed or applicable Law and (3) otherwise be reasonably
acceptable to the General Partner.  Prior to a Designation Right Termination
Event (as defined below) or during the Redemption Designation Period, any
Purchaser Designated Director may be removed by the Purchaser at any time and
may be removed by a majority of the other directors then serving on the Board
for “cause” (as defined below); and any vacancy in such positions shall be
filled solely by the Purchaser.  As used herein, “cause” means that a Purchaser
Designated Director (w) is prohibited from serving as a director of the General
Partner under any rule or regulation of the Commission or the National
Securities Exchange (as defined in the Partnership Agreement) on which the
Common Units are listed; (x) has been convicted of a felony or misdemeanor
involving moral turpitude; (y) has engaged in acts or omissions against the
General Partner or the Partnership constituting dishonesty, breach of fiduciary
obligation, or intentional wrongdoing or misfeasance; or (z) has acted
intentionally or in bad faith in a manner that results in a material detriment
to the assets, business or prospects of the General Partner or the
Partnership.  None of the Sanchez Entities shall take any action which would, or
would be reasonably likely to, adversely affect the Purchaser’s right to appoint
Purchaser Designated Directors; provided, however, that the Sanchez Entities
shall not be prohibited from taking such action that the Board determines is
necessary to comply with any rule or regulation of the Commission or the
National Securities Exchange (as defined in the Partnership Agreement) on which
the Common Units are listed or applicable Law. 

(b)Prior to the occurrence of a Designation Right Termination Event, the General
Partner shall invite the Purchaser Designated Directors to attend all meetings
of each committee of the Board (other than the Audit Committee, the Conflicts
Committee, any pricing committee established for an offering of securities by
the Partnership and any committee established to deal with conflicts with the
Purchaser or its Affiliates) in a nonvoting observer capacity and, in this
respect, shall give the Purchaser Designated Directors copies of all notices,
minutes, consents and other materials that it provides to the other members of
such committee; provided, however, that during the Redemption Designation
Period, the Purchaser Designated Directors designated pursuant to clause (ii) of
Section 1(a) shall serve on all committees of the Board in a voting capacity.

(c)Commencing as of the Closing, the Purchaser Designated Directors are Jack
Howell and Luke Taylor.

(d)Any action by the Purchaser to designate, remove or replace a Purchaser
Designated Director shall be evidenced in writing and furnished to the General
Partner no later than one Business Day after the taking of such action, shall
include a statement that the action has been approved by the requisite vote of
the Purchaser and shall be executed by or on behalf of the Purchaser.  The
Purchaser agrees to cause each Purchaser Designated Director to timely provide
the Partnership with accurate and complete information relating to the Purchaser
and such Purchaser Designated Director that may be required to be disclosed by
the Partnership under the Exchange Act.  In addition, at the Partnership’s
reasonable request, the Purchaser shall cause each Purchaser Designated Director
to complete and execute the Partnership’s standard director and officer
questionnaire prior to being admitted to the Board.





--------------------------------------------------------------------------------

 



(e)Upon the occurrence of a Designation Right Termination Event or the end of
the Redemption Designation Period, as applicable, the right of the Purchaser to
designate a Purchaser Designated Director shall terminate and the Purchaser
Designated Director then serving as such a member of the Board, promptly upon
(and in any event within two Business Days following) receipt of a request from
a majority of the other director(s) then serving on the Board or the owner(s) of
a majority of the equity interests of the General Partner, shall resign as a
member of the Board.  If the Purchaser Designated Director does not resign upon
such request, then a majority of the other director(s) then serving on the Board
or the owner(s) of a majority of the equity interests of the General Partner,
may remove the Purchaser Designated Director as a member of the Board.

(f)For the purposes of this Agreement, the “First Designation Right Termination
Event” shall occur on the date on which the Purchaser and its Affiliates hold
fewer than 25% of the number of Class B Preferred Units initially issued to the
Purchaser pursuant to the Purchase Agreement, as adjusted for any subdivisions,
splits, reverse unit splits, reclassification, reorganization or other similar
transaction by the Partnership affecting the Class B Preferred Units.  For the
purposes of this Agreement, the “Second Designation Right Termination Event”
shall occur on the date on which Purchaser and its Affiliates no longer hold any
Class B Preferred Units.  Each of the First Designation Right Termination Event
and the Second Designation Right Termination Event are referred to herein as a
“Designation Right Termination Event.” For the purposes of this Agreement, the
“Redemption Designation Period” shall commence on January 1, 2022 if any Class B
Preferred Units remain outstanding on such date and shall continue until the
date on which all Class B Preferred Units have been redeemed pursuant to the
provisions of the Partnership Agreement or have been converted into Common
Units.

Section 2.Limitation of Liability; Indemnification; Business Opportunities. 

(a)At all times while each Purchaser Designated Director is serving as a member
of the Board, and following any such Purchaser Designated Director’s death,
resignation, removal or other cessation as a director in such former Purchaser
Designated Director’s capacity as a former director, such Purchaser Designated
Director shall be entitled to (i) the same modification and restriction of
traditional fiduciary duties, (ii) the same safe harbors for resolving conflicts
of interest transactions and (iii) all rights to indemnification and
exculpation, in each case, as are then made available to any other member of the
Board.

(b)At all times while each Purchaser Designated Director is serving as a member
of the Board, such Purchaser Designated Director, the Purchaser and their
respective Affiliates may engage in, possess an interest in, or trade in the
securities of, other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Sanchez Entities, and the Sanchez Entities, the Board and their Affiliates shall
have no rights by virtue of this Agreement or otherwise in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture, even if competitive with the business of the Sanchez
Entities, shall not be deemed wrongful or improper.  None of the Purchaser
Designated Directors, the Purchaser or their respective Affiliates shall be
obligated to present any investment opportunity to the Sanchez Entities even if
such opportunity is of a character that the Sanchez Entities or any of their
respective Affiliates might reasonably be deemed to have pursued or had the
ability or desire to pursue if granted the opportunity to do so, and each of the
Purchaser Designated Directors, the Purchaser and their respective Affiliates
shall have the right to take for such Person’s own account (individually or as a
partner, fiduciary or otherwise) or to recommend to others any such investment
opportunity.  Notwithstanding the foregoing, the Purchaser shall cause each
Purchaser Designated Director to maintain the confidentiality of all information
and proceedings of the Board.

(c)The Sanchez Entities shall purchase and maintain (or reimburse each Purchaser
Designated Director for the cost of) insurance (“D&O Insurance”), on behalf of
such Purchaser Designated Director, in an amount and scope of coverage
commensurate with that provided to an independent member of the Board, with
respect to liabilities that may be asserted against, or expense that may be
incurred by, such Purchaser Designated Director in connection with the Sanchez
Entities’ activities or such Purchaser Designated Director’s activities on
behalf of the Sanchez Entities, regardless of whether the Sanchez Entities would
have the power to indemnify such Purchaser Designated Director against such
liability under the provisions of the Partnership Agreement or the Limited
Liability Company Agreement of the General Partner, as amended (the “GP LLC
Agreement”).





--------------------------------------------------------------------------------

 



(d)For the avoidance of doubt, each Purchaser Designated Director shall
constitute an “Indemnitee,” as such term is defined under the Partnership
Agreement and the GP LLC Agreement.

Section 3.Standstill.

(a)During the period commencing on the Closing Date and ending on the earlier of
(x) March 31, 2019 and (y) the date on which the Permitted Holders (as defined
below), collectively, cease to own, directly or indirectly, more than 50% of the
equity interests of the General Partner or cease to control (as defined in the
definition of “Affiliate” contained in the Partnership Agreement), directly or
indirectly, the General Partner, without the prior written consent of the Board
(provided that such consent shall not be required in the event of fraud or gross
negligence on the part of the Partnership or the General Partner), the Purchaser
shall not, and shall cause its Affiliates not to, directly or indirectly
(whether with respect to the General Partner, the Partnership or any Affiliate
or Subsidiary thereof):

(i)acquire beneficial ownership of additional Common Units, Class A Preferred
Units, Class B Preferred Units or other Partnership Interests (as defined in the
Partnership Agreement);

(ii)acquire any debt or assets of the Partnership or its Subsidiaries;

(iii)engage in any hostile or takeover activities with respect to the
Partnership or the General Partner (including by means of a tender offer or
soliciting proxies or written consents for purposes of any hostile or takeover
activities, other than as recommended by the Board), including any merger,
consolidation, recapitalization, business combination, partnership, joint
venture, acquisition or similar transaction involving the Partnership or the
General Partner or any of their Affiliates or their properties (excluding
Sanchez Energy Corporation and its subsidiaries and its and their properties);

(iv)enter into any transaction the effect of which would be to “short” any
securities of the Partnership;

(v)form, join or participate in a “group” (within the meaning of Section 13(d)
of the Exchange Act) with respect to any voting securities of the Partnership or
any of its Affiliates in respect of any action otherwise prohibited pursuant to
this Section 3(a);

(vi)call (or participate in a group calling of) a meeting of the limited
partners of the Partnership for the purpose of removing (or approving the
removal of) the General Partner as the general partner of the Partnership and/or
electing a successor general partner of the Partnership;

(vii)“solicit” any “proxies” (as such terms are used in the rules and
regulations of the Commission) or votes for or in support of (A) the removal of
the General Partner as the general partner of the Partnership or (B) the
election of any successor general partner of the Partnership, or take any action
the direct effect or purpose of which would be to induce limited partners of the
Partnership to vote or provide proxies that may be voted in favor of any action
contemplated by either of sub-clauses (A) or (B) of this Section 3(a)(vii);

(viii)seek to advise or influence any person (within the meaning of Section
13(d)(3) of the Exchange Act) with respect to the voting of any Partnership
Interest in connection with the removal (or approving the removal) of the
General Partner as the general partner of the Partnership and/or the election of
a successor general partner of the Partnership;

(ix)issue, induce or assist in the publication of any press release, media
report or other publication in connection with the potential or proposed removal
of the





--------------------------------------------------------------------------------

 



General Partner as the general partner of the Partnership and/or the election of
a successor general partner of the Partnership;

(x)propose to remove Sanchez Production Partners GP LLC as the general partner
of the Partnership or vote to remove Sanchez Production Partners GP LLC as the
general partner of the Partnership;

(xi)advise, assist or encourage any third party to do any of the foregoing; or

(xii)if the General Partner is removed as the general partner of the
Partnership, participate in any way in the management, ownership and/or control
of the successor general partner or the successor general partner’s operation of
the Partnership, other than participation by any Purchaser Designated Director,
as described in Section 1 of this Agreement.

(b)Notwithstanding anything to the contrary in this Agreement, the foregoing
shall not in any way limit the right of the Purchaser or its Affiliates to:

(i)privately communicate with, including making any offer or proposal to, the
Board, directly or through any Purchaser Designated Director;

(ii)to the extent permitted by the Partnership Agreement, vote Partnership
Interests in the Partnership at any meeting of limited partners of the
Partnership so long as there has been no breach of Section 3(a) of this
Agreement;

(iii)restrict the manner in which any Purchaser Designated Director (A) may vote
on any matter submitted to the Board, (B) participate in deliberations or
discussions of the Board (including making suggestions or raising issues to the
Board) in his or her capacity as a member of the Board, or (C) may take actions
required by his or her exercise of legal duties and obligations as a member of
the Board or refrain from taking any action prohibited by his or her legal
duties and obligations as a member of the Board;

(iv)restrict the Purchaser or its Affiliates from selling or transferring any of
their Partnership Interests, subject to any restrictions relating thereto
contained in the Partnership Agreement; or

(v)restrict the Purchaser or its Affiliates from receiving any (A) Class B
Preferred PIK Units (as defined in the Partnership Agreement) as distributions
on Class B Preferred Units pursuant to the Partnership Agreement or (B)
Partnership Interests pursuant to a unit split, reverse unit split,
reclassification, reorganization or other transaction by the Partnership
affecting any class of Partnership Interests generally or a dividend of units or
other pro rata distribution by the Partnership to holders of Partnership
Interests.

(c)No Purchaser Designated Director shall be limited in any manner by Section
3(a) in its ability to act in its capacity as a member of the Board, including
the manner in which such Purchaser Designated Director (A) may vote on any
matter submitted to the Board, (B) participates in deliberations or discussions
of the Board (including making suggestions or raising issues to the Board) in
his or her capacity as a member of the Board, or (C) may take actions required
by his or her exercise of legal duties and obligations as a member of the Board
or refrain from taking any action prohibited by his or her legal duties and
obligations as a member of the Board.

(d)For the purposes of this Agreement, the term “Permitted Holders” means (i)
Antonio R. Sanchez, III, Eduardo A. Sanchez, Patricio D. Sanchez, Ana Lee
Sanchez Jacobs, and A.R. Sanchez, Jr., (ii) any spouse or descendant of any
individual named in (i), (iii) any other natural person who is related to, or
who has been adopted by, any such individual or such individual’s spouse
referenced in (i)-(ii) above within the second degree of kinship, (iv) any
member of SP Holdings, LLC a Delaware limited liability company and (v) any
Person controlled by any one or more of the foregoing.

(e)For the purposes of Section 3(a), Purchaser’s Affiliates shall not include
(i) any portfolio company of Purchaser that is not controlled (as defined in the
definition of “Affiliate” contained in the Partnership



--------------------------------------------------------------------------------

 



Agreement) by Purchaser, unless such portfolio company is a holder of Class B
Preferred Units, or (ii) any employee, officer or director of a portfolio
company that is not an employee, officer or director of Purchaser.

Section 4.Miscellaneous.

(a)Entire Agreement.  This Agreement is intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by the Sanchez Entities or any of their Affiliates
or the Purchaser or any of its Affiliates set forth herein.  This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to the subject matter hereof.

(b)Notices.  All notices and demands provided for in this Agreement shall be in
writing and shall be given as provided in Section 6.07 of the Purchase
Agreement.

(c)Interpretation.  Section references in this Agreement are references to the
corresponding Section to this Agreement, unless otherwise specified.  All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified.  The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.  Whenever any
determination, consent or approval is to be made or given by a Party, such
action shall be in such Party’s sole discretion, unless otherwise specified in
this Agreement.  If any provision in this Agreement is held to be illegal,
invalid, not binding or unenforceable, (i) such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions shall remain in full force and
effect and (ii) the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.  When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded, and if the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day.  Any words imparting
the singular number only shall include the plural and vice versa.  The words
such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.  The division of this Agreement into
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

(d)Governing Law; Submission to Jurisdiction.  This Agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement), will be construed in accordance with and governed by the Laws
of the State of Delaware without regard to principles of conflicts of Laws.  Any
action against any Party relating to the foregoing shall be brought in any
federal or state court of competent jurisdiction located within the State of
Delaware, and the Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such action.  Each of the Parties hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

(e)Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR



--------------------------------------------------------------------------------

 



INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f)No Waiver; Modifications in Writing. 

(i)Delay.  No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to a Party at law or in equity or
otherwise.

(ii)Specific Waiver.  Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement shall be
effective unless signed by each of the Parties hereto affected by such
amendment, waiver, consent, modification or termination.  Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a Party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given.  Except
where notice is specifically required by this Agreement, no notice to or demand
on a Party in any case shall entitle such Party to any other or further notice
or demand in similar or other circumstances.  Any investigation by or on behalf
of any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.

(g)Execution in Counterparts.  This Agreement may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.

(h)Binding Effect; Assignment.  This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegable by any Party hereto without the
prior written consent of each of the other Parties.

(i)Independent Counsel.  Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel.  Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto will
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation.  Accordingly, any rule of Law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived. 

(j)Specific Enforcement.  Each of the Parties acknowledges and agrees that
monetary damages would not adequately compensate an injured Party for the breach
of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond.  Furthermore, each Party hereto waives
any claim or defense that there is an adequate remedy at law for such breach or
threatened breach.





--------------------------------------------------------------------------------

 



(k)Transfer of Board Rights; Aggregation. The right to appoint a Purchaser
Designated Director granted to the Purchaser under Section 1 of this Agreement
may be transferred or assigned by the Purchaser to one or more of its
Affiliates, subject to the transfer restrictions provided in Section 4.7(e) of
the Partnership Agreement; provided, however, that (a) the Partnership is given
written notice prior to any said transfer or assignment, stating the name and
address of each of the transferee or assignee and identifying the securities
with respect to which such rights are being transferred or assigned, (b) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of the Purchaser under this Agreement and (c) to the extent such
right is transferred or assigned to more than one Person, such right shall be
exercised by those Persons holding a majority of the Class B Preferred Units,
acting collectively.

(l)Further Assurances.  Each of the Parties hereto shall, from time to time and
without further consideration, execute such further instruments and take such
other actions as any other Party hereto shall reasonably request in order to
fulfill its obligations under this Agreement to effectuate the purposes of this
Agreement.

[Signature Page Follows]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

 

Sanchez Production Partners GP LLC

 

 

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

 

SANCHEZ PRODUCTION PARTNERS LP

 

 

 

By:

Sanchez Production Partners GP LLC,
its general partner

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Board Representation and Standstill Agreement]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



PURCHASER:

 

STONEPEAK CATARINA HOLDINGS LLC

 

 

By: STONEPEAK INFRASTRUCTURE FUND

(ORION AIV) LP, its managing partner

 

By: STONEPEAK ASSOCIATES LLC,

its general partner

 

By: STONEPEAK GP HOLDINGS LP,

its sole member

 

By: STONEPEAK GP INVESTORS LLC,

its general partner

 

By: STONEPEAK GP INVESTORS MANAGER

LLC, its managing member

 

 

 

 

By:/s/ Michael Dorrell

Name:  Michael Dorrell

Title:    Co-Founder and Senior Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Board Representation and Standstill Agreement]

 

 



--------------------------------------------------------------------------------